Citation Nr: 9921757	
Decision Date: 08/03/99    Archive Date: 08/12/99

DOCKET NO.  98-12 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to an increased (compensable) rating for low 
back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 until 
his retirement in January 1987.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee. 

The issue of entitlement to a compensable rating for low back 
strain is the subject of a Remand section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.
 
2.  The veteran developed a chronic left shoulder disability 
during service.


CONCLUSION OF LAW

A left shoulder disability was incurred in service.  
38 U.S.C.A. § 5107 (1991); 38 C.F.R. § 3.303 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).
 
The veteran seeks service connection for a left shoulder 
disability.  He maintains that he initially developed a left 
shoulder disability during service.  He has reported injuring 
his left shoulder in 1982.  The veteran testified before the 
undersigned Member of the Board in March 1999.  He stated 
that three months prior to retirement he noticed that one of 
his shoulders was higher than the other, as if it was swollen 
or something.  He went to sick call but the doctor told him 
that nothing was wrong with his shoulder.

The service medical records note that in August 1986 the 
veteran had shooting pain down the left shoulder.  The 
diagnoses included probable left shoulder degenerative joint 
disease.  The remainder of the service medical records, 
including the September 1986 discharge examination report, 
are negative for evidence of any left shoulder disability.

Private medical records from the Mission Park Medical Center 
reveal complaints of left shoulder pain since May 1990.  In 
February 1991 the veteran reported hurting his left shoulder 
playing ball eight and one-half years previously.  X-rays in 
February 1991 revealed a very large anterior spur indicating 
a Todd III acromion.  The veteran underwent an anterior 
acromionectomy and acromioplasty of the left shoulder in 
February 1991.  

On VA examination in January 1997 the veteran reported that 
he injured his left shoulder playing ball in 1982.  He was 
noted to have had three left shoulder surgeries since 
discharge from service.  X-rays of the left shoulder were 
negative for degenerative joint disease but did show a 
previous distal clavicle resection.  The diagnoses included 
left shoulder status post impingement and rotator cuff tear, 
treated surgically.  The VA physician noted that the 
veteran's left shoulder disability was a result of military 
service.

The veteran's service medical records do show that he 
experienced left shoulder pain in August 1986.  Private 
medical records note that the veteran has experienced a left 
shoulder disability since at least May 1990, requiring 
several surgeries.  Considering this evidence and considering 
that the January 1997 VA physician stated that the veteran's 
current left shoulder disability resulted from service, the 
Board finds that service connection for a left shoulder 
disability is warranted.


ORDER

Entitlement to service connection for a left shoulder 
disability is granted.  


REMAND

The veteran seeks an increased rating for his service-
connected low back disability.  At his March 1999 hearing he 
reported that he had experienced an increase in his low back 
disability since his last VA examination.  Accordingly a new 
VA examination is necessary in order to determine the current 
severity of his low back disability.

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should request the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
health care providers, private and VA, 
who may possess additional records 
pertinent to his claim for a compensable 
rating for his low back disability.  When 
the requested information and any 
necessary authorizations have been 
received, the RO should attempt to obtain 
copies of all pertinent records, which 
have not already been obtained.  

2.  Then, the RO should arrange for a VA 
orthopedic examination of the veteran by 
a physician with appropriate expertise to 
determine the nature and extent of the 
service-connected low back disability.  
All indicated tests and studies, 
including X-rays and range of motion 
studies in degrees, should be performed.  
Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  The physician 
should be requested to identify any 
objective evidence of pain and all 
functional loss due to pain.  The 
examiner should specifically indicate the 
range of motion performed without pain 
and the range of motion accompanied by 
pain.  The examiner should also express 
an opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during flare-
ups (if the veteran describes flare-ups), 
and, if feasible, express this in terms 
of additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  The examiner 
should also provide an opinion concerning 
the impact of the service-connected low 
back disability on the veteran's ability 
to work.  The rationale for all opinions 
expressed should be explained.  The 
claims file should be made available to 
the examiner for proper review of the 
medical history.

3.  After the above actions have been 
accomplished, the RO should undertake any 
other indicated development and 
readjudicate the issue remaining on 
appeal, to include consideration of 
DeLuca v. Brown, 8 Vet. App 202 (1995) 
and whether the case should be forwarded 
to the Director of the Compensation and 
Pension Service for extra-schedular 
consideration.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and be given an 
appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals


 

